Per Curiam.

Section 1g of Article II of the Ohio Constitution provides in pertinent part:
“* # * Each signer of any * * * referendum petition must be an elector of the state and shall place on such petition after his name the date of signing and his place of residence. A signer residing outside of a municipality shall state the township and county in which he resides. A resident of a municipality shall state in addition to the name of such municipality, the street and number, if any, of his residence and the ward and precinct in which the same is located. # * *”
Section 305.32 of the Revised Code, provides in part:
“* * * jfjagh gig^er of any such [referendum! petition must be an elector of the county in which the election, upon the resolution referred to by such referendum petition, is to be held, and shall place on such petition, after his name, the date of signing, his place of residence, including street and number, if any, and the ward and precinct, if any. # * *>>
The first paragraph of the syllabus of Lynn v. Supple (1957). 166 Ohio St. 154, 140 N. E. 2d 555, reads:
“"Where an applicable statute provides that ‘each signer of * * * [a referendum] petition * * * shall place *3on such petition * * * [his] ward and precinct,’ it is essential to the validity of a signature on such a petition of an elector of a municipality where registrations are by precincts that such signature be followed by the correct precinct of the signer. (State, ex rel. Poor, v. Addison et al., Council, 132 Ohio St. 477, followed.) ” (Emphasis original.)
In an opinion “by the court” in State, ex rel. Poor, v. Addison (1937), supra at 481, 9 N. E. 2d 148, it is stated:
“* * * the law is clear that the ward and precinct, whether written in by the signer himself or by someone else under his direction, must follow the signature of the signer in a petition * *
In the face of the foregoing authority, respondents argue that the requirement that ward and precinct appear on referendum petitions serves no useful purpose and is an unreasonable burden upon the constitutional right of referendum. They further advocate that the word “shall” as used in Section 305.32, Revised Code, must be construed as “should” or “may.” Finally, they assert that this court has declared Section 1g of Article II of the Ohio Constitution applicable only to state-wide legislation, thereby rendering it devoid of authority in this case. (See, e. g., Dillon v. Cleveland (1927), 117 Ohio St. 258, 158 N. E. 606.)
Irrespective of whether Section 1g governs only statewide referendum, which need not be decided here, its presence in the Constitution clearly demonstrates that the people considered ward and precinct requirements to be of sufficient importance to directly include them in their fundamental law, if only for state-wide issues. Unless such a requirement contravenes the federal Constitution, it must stand as a valid expression of the will of the people in the exercise of their right of self-government, irrespective of what this court may think of its wisdom or necessity.
We find no federal constitutional provision or principle which is offended by the requirements of Section 1 g of Article II of the Ohio Constitution or Section 305.32, Revised Code, that ward and precinct appear on referendum petitions. Our ruling in State, ex rel. Patton, v. Myers (1933), 127 Ohio St. 95, 186 N. E. 872, that matters other *4than the signer’s own name need not be personally affixed by the signer to a referendum petition under Section \g, minimizes the argument that such a requirement is an unreasonable burden upon the individual signer. We conclude that a statute which follows a requirement clearly laid down by the people and extends this requirement to local issues must be considered mandatory and constitutionally valid. Accordingly, those signatures of municipal residents which were filed with respondent Perk without ward and precinct designation, are invalid. Since an insufficient number of valid signatures remains to allow placement of the issue on the ballot, even if all remaining were to be determined valid, the writ of prohibition is allowed.

Writ allowed.

Taft, C. J., Gray, Matthias, Schneider and Herbert, JJ., concur.
O’Neill and Duncan, JJ., dissent.
Gray, J.,
of the Fourth Appellate District, sitting for Zimmerman, J. Because of the inability, “by reason of illness,” of Justice Charles B. Zimmerman “to hear, consider and decide” this cause, Judge Gray of the Court of Appeals was, pursuant to Section 2 of Article IV of the Constitution of Ohio, duly directed by the Chief Justice “to sit with the justices of the Supreme Court in the place and stead of” Justice Zimmerman, and Judge Gray did so and heard and considered this cause prior to the decease of Justice Zimmerman on June 5, 1969.